Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,200,589. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	--(US 2015/0310377A1) to Schlumbetger et al. discloses methods and systems for providing online customer service which teaches: A method may comprise determining whether a customer service representative is available now for an online communication session over a computer network with a customer browsing a webpage of a website: causing a customer service availability notification to display on the webpage of the website browsed by the customer, the customer service availability notification being configured to identify at least the customer service representative that is available now and modes of communication with which the customer may communicate with the identified customer service representative; receiving, over the computer network, an indication that the customer desires to enter into the online communication session with the identified customer service representative and a selection of a desired one of a plurality of available modes of communication: and upon receiving the indication from the customer, initiating the online communication session with the identified customer service representative using the selected mode of communication.
	--(US 2012/0322042A1) to Subhanjan discloses product specific learning interface presenting integrated multimedia content on product usage and service: [0011] In yet another aspect, a product specific learning interface system is provided that includes an integrated multimedia content on product usage and service, a database that stores the multimedia content that demonstrates a feature of a product, and a full film module that plays the multimedia content based on a feature of a product selected by a user. The full film module plays a demonstration of a video clip associated with the selected product. The full film module plays the selected feature based on an input associated with the feature of the product. A playlist module that creates at least one playlist based on any of a multimedia content selected by the user. The multimedia content includes any of a video, a slide show document, a text document, a PDF document, or any other multimedia. The full film module includes a control module that controls the speed of the multimedia content when played based on user preference. A language preference module sets a preference for a language selected by the user for the multimedia content associated with the feature of the product. A most searched module displays at least one of a queries that the user has searched frequently.

	--(EP123359A2) to Ahrens discloses method and system for scheduling services which teaches: Method for timing of service appointments in which a service order (12) is received, the order is entered on a computer system (30) database and an appointment time is automatically generated using the computer system. The appointment time is output (52) to a mobile phone network so that a user can view the appointment via his mobile phone and continuously check the appointment time. Service orders can be sent into the service center via mobile phone SMS. The invention also relates to a corresponding computer system, central unit for a distributed computer system, connected unit for the and used of a computer system, etc., for implementation of the method.
A car dealership customer logs in via mobile phone 54a (call or cell phone message) at the dealership 14a. The automatic termination of the registered service using a computer system 30a. The generated Appointment dates, namely confirmation of registration and the remaining waiting time, are immediately connected to the mobile phone 54a via a connected mobile phone 52a Customer sent back (arrow 56a).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651